Citation Nr: 0634713	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for melanoma of the 
right ear, secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for right arm actinic 
keratosis, secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

The RO sent the veteran pre-adjudication VCAA notice for 
claims of service connection for bladder cancer in November 
2005 and left kidney cancer in March 2006.  As the claims 
have not been adjudicated by the RO, the claims are referred 
to the RO for appropriate action.  See 38 C.F.R. §§ 3.155, 
3.157 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

On substantive appeal in March 2004, the veteran indicated 
that he wanted to appear at a BVA hearing at a local VA 
office.  In September 2004, the veteran indicated that he 
waived his right to an in-person hearing and wanted a 
videoconference hearing.  Thereafter, the record is void of 
any correspondence indicating that the veteran withdrew this 
hearing request or that he was ever scheduled for a BVA 
videoconference hearing.  As such, additional development in 
this regard is warranted.  38 C.F.R. § 20.700 (2006).

Following the issuance of the April 2005 Supplemental 
Statement of the Case, new medical records were added to the 
claims file that the RO has not considered, nor did the 
veteran waive initial consideration by the RO.  Specifically, 
pertinent VA medical records and private medical records from 
Providence Medford Medical Center were added to the claims 
file.  In addition, the veteran submitted several letters 
concerning his claims.  On remand, the additional evidence 
must be considered.  A SSOC will be furnished if the RO 
receives additional pertinent evidence after an SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the April 2005 SSOC.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

2.	Then, schedule the veteran for a 
videoconference hearing with a Veterans 
Law Judge of the Board in accordance 
with his request.  The veteran should 
be notified in writing of the date, 
time and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


